     Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.1 Filed 05/06/21 Page 1 of 9




                      UNITED STATES OF AMERICA
              EASTERN DISTRICT FOR THE STATE OF MICHIGAN

KEIKO OE,

         Plaintiff,                             Case No.
                                                Hon.
v.

UNIVERSITY OF MICHIGAN, MAHDI TABRA,
and JAMES LAWRENCE

         Defendants.

Nicholas Roumel (P37056)
NACHT & ROUMEL PC
Attorney for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nroumel@nachtlaw.com



                       COMPLAINT AND JURY DEMAND

         Plaintiff Keiko Oe makes her complaint of workplace discrimination as

follows:

                             Parties/Jurisdiction/Venue

         1.     Plaintiff Keiko Oe [“Plaintiff,” “Ms. Oe”] resides in Washtenaw

County, Michigan, and was at all times relevant a Unit Custodian for Environmental

Services at Michigan Medicine (the hospital).



                                         1
  Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.2 Filed 05/06/21 Page 2 of 9




       2.     Defendant Regents of the University of Michigan [“UM”] are the

governing body of a State of Michigan public university located in Ann Arbor,

Washtenaw County, Michigan.

       3.     Defendant Mahdi Tabra (“Defendant Tabra,” “Mr. Tabra”) was at all

times relevant the Discharge Team Supervisor for Environmental Services at

Michigan Medicine, and Ms. Oe’s supervisor. He is sued in his individual and

official capacities.

       4.     Defendant James Lawrence (“Defendant Lawrence,” “Mr. Lawrence”)

was at all times relevant the Training Specialist Lead for Environmental Services at

Michigan Medicine, and Ms. Oe’s manager. He is sued in his individual and official

capacities.

       5.     The jurisdiction of this court is invoked pursuant to 42 USC §1983 for

deprivation of Plaintiff’s right to freedom of speech under the First Amendment to

the United States Constitution.

       6.     The Michigan State claims are based on the Elliott-Larsen Civil Rights

Act, MCL § 37.2201 et seq. [“ELCRA”].

       7.     This Court has subject matter jurisdiction over federal claims pursuant

to 28 U.S.C. § 1331 and over state claims pursuant to 28 U.S.C. § 1367.




                                          2
  Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.3 Filed 05/06/21 Page 3 of 9




      8.       Jurisdiction to grant injunctive and declaratory equitable relief as well

as damages is invoked pursuant to the Acts cited above as well as Ex Parte Young,

209 U.S. 123 (1908) pursuant to Plaintiff’s request for prospective injunctive relief.

      9.       Venue is proper in the Eastern District of Michigan as all parties are

located within of the Eastern District of Michigan and the events described in this

lawsuit took place primarily in the Eastern District of Michigan.

                            FACTUAL ALLEGATIONS

      10.      Plaintiff Ms. Oe identifies as female, Asian-American.

      11.      She began working for UM on June 4, 2018 as a Unit Custodian, at

Michigan Medicine (hospital).

      12.      Ms. Oe performed her job diligently and with a high degree of

competence. However, Plaintiff was an outspoken advocate for the civil rights or

herself and others, which precipitated the protected activity that caused her

termination.

      13.      On March 25, 2020, she was disciplined by Mr. Tabra for allegedly

wearing PPE in the corridor outside the patient rooms, and accused of increasing the

risk of transmitting COVID for wearing PPE (sic). She received a written warning.

      14.      On April 8, 2020, she was again disciplined by Mr. Tabra for allegedly

dragging a heavy bag of soiled linens on the floor. She received a 1 day disciplinary

layoff (“DLO”).


                                            3
 Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.4 Filed 05/06/21 Page 4 of 9




      15.   On May 14, 2020, Mr. Tabra again disciplined Ms. Oe, this time for

arriving ten minutes late to an assignment to clean a patient room. She received a 2

day DLO.

      16.   Ms. Oe’s bargaining unit, AFSCME, grieved her discipline.

      17.   A grievance hearing was held on June 2, 2020. In that hearing, Ms. Oe

argued that she was being discriminated against because of her Asian race.

      18.   Mr. Tabra and Defendant Lawrence summoned Ms. Oe to a meeting, at

approximately 7:30 PM on June 4, 2020.

      19.   In preparation for that meeting, they had solicited statements from four

of Ms. Oe’s co-workers, citing conversations in which Ms. Oe discussed what they

described as “racial stuff” that allegedly made them feel uncomfortable.

      20.   The witness statements variously stated that Ms. Oe engaged in

conversations about race with co-workers; that she felt she was treated differently

because of her own race and skin color.

      21.   In the meeting, Ms. Oe defended her belief that she was treated more

harshly by Mr. Tabra because of her race and color.

      22.   Three days later, because of these discussions about race, Defendants

placed Ms. Oe on suspension, with a recommendation for termination, pending a

disciplinary review conference (“DRC”).




                                          4
  Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.5 Filed 05/06/21 Page 5 of 9




      23.    In perhaps what was a classic Freudian slip, the notice of suspension

stated the discipline was supported by the attached “whiteness statements.”

      24.    On June 23, 2020, after the DRC, Ms. Oe was in fact terminated for

“behavior” with a recommendation that she not be rehired at UM.

                               LEGAL ALLEGATIONS

Count I – Race Discrimination

      25.    Ms. Oe was a member of a protected class, Asian-American.

      26.    She was subject to adverse employment actions, as described above,

when she was discharged and disciplined on prior occasions.

      27.    Ms. Oe has consistently been a victim of disparate treatment because of

her race and color.

      28.    ELCRA states in relevant part at MCL 37.2202:

             (1) An employer shall not do any of the following:

            (a) Fail or refuse to hire or recruit, discharge, or otherwise discriminate
      against an individual with respect to employment, compensation, or a term,
      condition, or privilege of employment, because of religion, race, color,
      national origin, age, sex, height, weight, or marital status.

      29.     Defendants’ termination of Ms. Oe constituted racial discrimination in

violation of this section.

      30.    Defendants’ discriminatory conduct has damaged Plaintiff as described

herein and below.



                                          5
  Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.6 Filed 05/06/21 Page 6 of 9




Count II – Retaliation

      31.       ELCRA also states at MCL 37.2701 that:

      Two or more persons shall not conspire to, or a person shall not:

      (a) Retaliate or discriminate against a person because the person has opposed
      a violation of this act, or because the person has made a charge, filed a
      complaint, testified, assisted, or participated in an investigation ….

      32.       All Defendants are “persons” as defined by ELCRA, MCL 37.2103.

      33.       As described above, Ms. Oe opposed discriminatory conduct in the

workplace, and Defendants retaliated against her for doing so, by terminating her

employment.

      34.       Defendants Tabra and Lawrence, more particularly, conspired to

retaliate against Ms. Oe by meeting together with her, accusing her of misconduct

by having these conversations about race, and working together to terminate her for

this conduct.

      35.       Such retaliation is in violation of ELCRA, MCL 37.2701.

      36.       This retaliatory conduct has damaged Ms. Oe as stated herein and

below.

Count III – First Amendment

      37.       Plaintiff exercised her First Amendment right regarding a matter of

significant public concern, relating to race relations and discrimination.




                                           6
  Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.7 Filed 05/06/21 Page 7 of 9




      38.    Plaintiff’s protected speech caused no material or substantial disruption

in the workplace.

      39.    Defendants’ subsequent decision to discipline and terminate Ms. Oe

was in retaliation for her exercise of his First Amendment rights.

      40.    This retaliation against Plaintiff violated her right to be free from

punishment or retaliation for exercising her First Amendment rights, under the 14th

Amendment to the U.S. Constitution, codified by 42 USC § 1983.

      41.    At all times relevant, Ms. Oe had a clearly established right to freedom

of speech of which a reasonable public official would have known.

      42.    Because the individual Defendants violated constitutional rights which

a reasonable public official should have known about, they are not entitled to

governmental immunity in either their official or individual capacity.

      43.    The individual Defendants, by their conduct, showed intentional,

outrageous, and reckless disregard for Plaintiff’s First Amendment rights, and acted

out of vindictiveness, malice and ill will towards Plaintiff, and bias and animus, with

intent to punish Plaintiff for and to deter her from exercising those rights.

      44.    As a direct and proximate result of Defendants’ conduct, Plaintiff

suffered damages as set forth herein and below.

                                     Damages

      45.    Defendants’ conduct has caused Plaintiff to suffer the following:


                                           7
 Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.8 Filed 05/06/21 Page 8 of 9




            a.     Economic Damages – lost wages, lost earning opportunity, lost

      value of benefits, attorney fees, incidental and consequential damages.

            b.     Non-Economic Damages – harm to reputation, emotional

      distress, mental anguish and continuing mental anguish, denial of social

      pleasures   and    enjoyment,     inconvenience,   embarrassment,     ridicule,

      humiliation, mortification, fear, and outrage.

      46.   At all times relevant, Plaintiff has made a good faith effort to mitigate

her damages.

      47.   The individual Defendants’ disregard for Plaintiff’s First Amendment

rights was intentional, outrageous, vindictive, and malicious, and warrants the

imposition of punitive damages.


                                    JURY DEMAND

      Plaintiff demands a jury trial.


                                  RELIEF REQUESTED

      W H E R E F O R E Plaintiff requests this honorable court grant her:

            a.     damages against all Defendants for Counts I and II, and against

      the individual Defendants in their individual capacities based on Count III,

      and as otherwise warranted by the law and the proofs, including:

                   i.     economic and non-economic damages as described above;


                                          8
 Case 2:21-cv-11047-GAD-APP ECF No. 1, PageID.9 Filed 05/06/21 Page 9 of 9




                  ii.    the greatest possible combination of non-economic and

                         exemplary damages;

                  iii.   punitive or special damages as permitted by law;

            b.    compensable litigation costs and pre-judgment and post-

      judgment interest as permitted by law;

            c.    attorney fees as permitted by law;

            d.    prospective relief, as permitted by law and equity, against

      Defendant UM and the individual Defendants in their official capacities, for

      reinstatement and commensurate relief;

            e.    other remedies as are just, appropriate, and permitted by law or

      equity.



                                               Respectively submitted,

                                               NACHT & ROUMEL, P.C.




                                               Nicholas Roumel
April 30, 2021                                 Attorneys for Plaintiff




                                        9
